Citation Nr: 1534909	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral feet, including as due to service-connected right knee injury and/or hypothyroidism.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to November 2000.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Records of the Veteran's treatment at the VA medical center (VAMC) in Las Vegas, Nevada, dated March 2006 to February 2008, and the Reno VAMC, dated from December 2006 to June 2011, are in the claims file.

In January 2013, the RO requested records of the Veteran's treatment for bilateral peripheral neuropathy at the VAMC in Las Vegas, from January 2000 to November 2001 and the VAMC in Reno, from January to December 2006.  The VAMC in Las Vegas reported that it had no records responsive to the request.  The VAMC Reno responded that in had no records regarding the Veteran's treatment prior to December 19, 2006, other than laboratory results.

In April 2014, the Veteran submitted a signed authorization (VA Form 21-4142) for VA to obtain records of his treatment at VA clinics in Las Vegas, dated from September 2000 to December 2006, and at the VAMC in Reno, dated from December 2006 to September 2011.  In a February 2015 response, the VA Private Medical Records Retrieval Center rejected the RO's request because the provider was non-private.  

VA is required to help a claimant obtain relevant records in Federal custody.  38 U.S.C.A. § 5103A(b),(c) (West 2014).  It does not appear that the RO made any further effort to obtain the records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's treatment at VA outpatient clinics in Las Vegas, from November 2001 to January 2006.  Efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or further efforts would be futile.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

